Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 1 of 11



                            UNITED S TATES DIS TRICT COURT
                            SOUTHERN DIS TRICT OF FLORIDA

                                            CASE NO.

  HOWARD MI CHAEL CAP LAN ,

                  P laint iff,

                  vs.

  WESTWAY           TRANSPORTATION
  SYSTEMS, INC., a Florida Profit
  Corporation d/b/a AMERICAN FLEET
  AUTOMOTIVE DOWNTOWN WHEEL
  ALIGNMENT TIRE & BRAKE,

            Defendant .
  _______________________________/

                                          COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
  undersigned       counsel,     hereby   files    t his   co mpla int   and   sues    WESTWAY
  TRANSPORTATION             SYSTEMS,     INC.,   d/b/a    AMERICAN       FLEET    AUTOMOTIVE
  DOWNTOWN WHEEL ALIGNMENT TIRE & BRAKE ( “WESTWAY”), (hereinaft er,
  referred   to     as   “Defendant ”),    for    declar at ory   and    injunct ive   relie f;   for
  discr iminat io n based on disabilit y; and for t he result ant att orney's fees,
  expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERI CANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant ’ s violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


                                                   1
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 2 of 11



  VENUE
  2.       The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a re sident of t he St at e of
  Flor ida. At t he t ime o f P laint iff’s visit to Downtown Total Car Care (“Subject
  Facility”), P la int iff suffered fro m a “qualified disabilit y” under t he A DA, whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  Downtown Total Car Care, but was denied full and equal access, and full and equ al
  enjo yment of t he facilit ies, ser vices, goods, and amenit ies wit hin Downtown Total
  Car Care, which is t he subject of t his lawsuit . The Subject Facilit y is an aut o
  repair and P laint iff want ed t o inquir e about t heir ser vices , but was unable t o due
  to t he d iscr iminat or y barr ier s enumer at ed in Paragraph 15 o f t his Co mplaint .


  4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ig ht s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.


  5.      Defendant , WESTWAY is aut hor ized to conduct business and is in fact
  conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is locat ed
  at 721 S.W. 2nd St., Fort Lauderdale, FL 33312. Upon infor mat io n and belief,
  WESTWAY is t he lessee and/or operator of t he Real Propert y and t herefore held
  account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y whic h is t he
  mat t er of t his suit .



                                                 2
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 3 of 11



  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26 , 1992, o r Januar y 26,
  1993 if Defendant had t en (10) or fewer emplo yees and gross receipt s of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , ho using, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    inclu ding:    out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s    of    archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
           prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
           an equal basis and t o pursue t hose opport unit ies for which t his count r y
           is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in

                                                 3
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 4 of 11



               unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards address ing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he    full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n.
  Downtown Total Car Care is a place of public acco mmodat ion by t he fact it is an
  est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
  must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
  operat ions affect co mmerce, and it is a ser vice est ablishment . See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. T herefore, t he Subject Facilit y is a public
  acco mmo dat ion t hat must co mply wit h t he ADA.


  11.      The Defendant has discr iminat ed, and cont inue s t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or accommo dat ions at Downtown Total Car Care locat ed at 721 S.W. 2nd St., Fort
  Lauderdale, FL 33312, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
  §12182( b)(2)( A)( iv).



                                                  4
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 5 of 11



  12.       P laint iff has vis it ed t he Subject Facilit y, and has been den ied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.       P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area frequent ly t ra velled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant 's failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.       Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.       The Defendant is in vio lat io n o f 42 U.S.C. §12181 et . seq., and 28 C. F.R.

  36.302 et . seq., and is discr iminat ing against t he P laint iff wit h t he fo llo wing

  spec ific vio lat io ns which P laint iff perso nally encount ered and/or has knowledge

  o f:

         a) The parking facility in front of the auto repair shop does not provide a compliant

            accessible parking space. 2010 ADA Standards 502.1

         b) The parking facility does not have the minimum number of accessible parking spaces

            required. 2010 ADA Standards 208.2



                                                 5
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 6 of 11



     c) At time of inspection, in front of business there were several parking spaces occupied

        with customer cars and zero (0) accessible parking spaces. One (1) accessible parking

        space with adjacent access aisle is required. 2010 ADA Standards 208.2

     d) Where a total of four or fewer parking spaces, including accessible parking spaces, are

        provided on a site, identification of accessible parking spaces are not required by DOJ

        regulations. All other accessible routes and elements at the facility must be compliant.

        2010 ADA Standards 216.5

     e) The parking facility does not provide compliant directional and informational signage to

        a compliant accessible parking space. 2010 ADA Standards 216.5

     f) There is no compliant access aisle attached to an accessible route serving any existing

        parking space which would allow safe entrance or exit of vehicle for accessible persons

        requiring mobility devices. 2010 ADA Standards 502.2

     g) There is currently no existing accessible route to help persons with disabilities safely

        maneuver through the parking facilities. Accessible routes must connect parking spaces

        to accessible entrances. In parking facilities where the accessible route must cross

        vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly for

        people using wheelchairs and other mobility aids.2010 ADA Standards 502.3

     h) Existing facility does not provide a compliant accessible route to the main office entrance

        from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

     i) There is a vertical change in level (step) located from the parking lot ground surface up to

        the concrete sidewalk in front of the main office entrance. Changes in level of 1/4 inch

        high maximum are permitted to be vertical.2010 ADA Standards 303.2

     j) There is a vertical change in level at the threshold from the sidewalk up to the main



                                                  6
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 7 of 11



           entrance door creating a barrier for persons with disabilities from safely entering the

           premises. 2010 ADA Standards 303.2

        k) The service office door has a non-compliant knob type door handle. Operable parts must

           be operable with one hand and not require tight grasping, pinching, or twisting of the

           wrist. 2010 ADA Standards 309.4

        l) At time of inspection a car was parked in front of the service office door created a barrier

           encroaching the maneuvering clearances necessary to enter office. 2010 ADA Standards

           404.2.4

        m) The facility does not provide compliant directional and informational signage to an

           accessible route which would lead to an accessible entrance. Where not all entrances

           comply, compliant entrances must be identified by the International Symbol of

           Accessibility. Directional signs that indicate the location of the nearest compliant

           entrance must be provided at entrances that do not comply. 2010 ADA Standards 216.6

  16.      Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Downtown Total Car Care. Only upon full inspect io n ca n all vio lat io ns be
  ident ified. Accordingly, a co mplet e list of vio lat io ns will requir e an on -s it e
  inspect ion by P laint iff’s represent at ives pursuant to Rule 34b of t he Federa l
  Rules of Civil Procedure.


  17.      Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.      Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant was requir ed t o make t he est ablishment a place of public

                                                     7
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 8 of 11



  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992 . As
  of t his dat e t he Defendant has failed t o comply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P lain t iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant , pursuant to 42 U.S.C.
  §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an o rder to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant is in vio lat io n o f t he ADA;


  22.    That t his Ho norable Court ent er an Order requir ing Defendant t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Cou rt ent er an Order direct ing t he Defendant t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allow t he Defendant to
  undert ake and co mplet e correct ive procedures t o t he Sub ject Facilit y;
  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f

                                                 8
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 9 of 11



  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 16, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                           9
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 10 of 11



                          UNITED S TATES DIS TRICT COURT
                          SOUTHERN DIS TRICT OF FLORIDA

                                          CASE NO.

   HOWARD MI CHAEL CAP LAN ,

                P laint iff,

                vs.

   WESTWAY           TRANSPORTATION
   SYSTEMS, INC., a Florida Profit
   Corporation d/b/a AMERICAN FLEET
   AUTOMOTIVE DOWNTOWN WHEEL
   ALIGNMENT TIRE & BRAKE,

             Defendant .
   _______________________________/

                               CERTIFICATE OF S ERVICE

          I HEREBY CERTIFY t hat on August 16, 2019, I elect ronically filed t he
   Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
   using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
   ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
   att ached Ser vice List in t he manner specified via Ser vice of Process by an
   aut hor ized Process Ser ver, and t hat al l fut ure pleadings, mot io ns and document s
   will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
   by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
   to receive elect ronically Not ices o f E lect ronic Filing .

   By: Ronald E. Stern
   Ronald E. St ern, Esq.
   Flor ida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallanda le Beach Boulevard, Suit e 503
   Hallandale Beach, Flor ida 33009
   Telephone: (954) 639-7016
   Facsimile:(954) 639 -7198
   E-Mail: ronst ernlaw@gmail.co m
   At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                              10
Case 0:19-cv-62064-WPD Document 1 Entered on FLSD Docket 08/16/2019 Page 11 of 11



                                     SERVICE LIS T:

     HOWARD MI CHAEL CAP LAN , P laint iff, vs. WESTWAY TRANSPORTATION
     SYSTEMS, INC., a Florida Profit Corporation d/b/a AMERICAN FLEET AUTOMOTIVE
                 DOWNTOWN WHEEL ALIGNMENT TIRE & BRAKE

              Unit ed St at es D ist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


   WESTWAY TRANSPORTATION SYSTEMS, INC., d/b/a AMERICAN FLEET
   AUTOMOTIVE DOWNTOWN WHEEL ALIGNMENT TIRE & BRAKE

   REGIS TERED AG ENT:

   ABDULAHAD, JULIE
   2600 NE 36TH STREET
   LIGHTHOUSE POINT, FL 33064

   VIA PROCESS SERVER




                                              11
